Citation Nr: 0709601	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
sensory loss of the right ulnar nerve.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post thrombosis of the right subclavian vein with 
venous patch and venous insufficiency of the right upper 
extremity, prior to December 30, 2005.

3.  Entitlement to an evaluation in excess of 20 percent for 
status post thrombosis of the right subclavian vein with 
venous patch and venous insufficiency of the right upper 
extremity, from December 30, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims for 
increased ratings for his service-connected sensory loss of 
the right ulnar nerve and status post thrombosis of the right 
subclavian vein with venous patch and venous insufficiency of 
the right upper extremity.  In a June 2006 rating decision, 
the RO increased the veteran's evaluation for his status post 
thrombosis of the right subclavian vein with venous patch and 
venous insufficiency of the right upper extremity from 10 
percent disabling to 20 percent disabling, effective December 
30, 2005.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that the veteran's right upper extremity is manifested by 
sensory loss of the ulnar nerve with mild neurologic deficit.

2.  Prior to December 30, 2005, the competent clinical 
evidence of record demonstrates that the veteran's status 
post thrombosis of the right subclavian vein with venous 
patch and venous insufficiency of the right upper extremity 
is manifested by minimal edema.

3.  From December 30, 2005, the competent clinical evidence 
of record demonstrates that the veteran's status post 
thrombosis of the right subclavian vein with venous patch and 
venous insufficiency of the right upper extremity is 
manifested by board-like, right upper extremity edema and 
stasis pigmentation or eczema.

4.  From December 30, 2005, the competent clinical evidence 
of record demonstrates that the veteran's right arm range of 
motion is limited to shoulder level, as a residual of 
thrombosis of the right subclavian vein with venous patch and 
venous insufficiency of the right upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right ulnar nerve sensory loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2006).

2.  Prior to December 30, 2005, the criteria for an 
evaluation in excess of 10 percent for status post thrombosis 
of the right subclavian vein with venous patch and venous 
insufficiency of the right upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.110, Diagnostic 
Code 7121 (2006).

3.  From December 30, 2005, the criteria for a 40 percent 
rating, but no higher, for status post thrombosis of the 
right subclavian vein with venous patch and venous 
insufficiency of the right upper extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.110, Diagnostic 
Code 7121 (2006).

4.  From December 30, 2005, the criteria for a 20 percent 
rating, but no higher, for limitation of motion of the right 
arm, as a residual thrombosis of the right subclavian vein 
with venous patch and venous insufficiency of the right upper 
extremity, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of June 2002, September 2005, and July 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence, and requested that he submit 
any evidence in his possession pertaining to the claims.  The 
July 2006 letter also informed the veteran of the law 
pertaining to effective dates.

The veteran has also been informed of what was needed to 
achieve higher schedular evaluations.  The July 2006 notice 
informed the of type of evidence necessary to achieve a 
higher evaluation.  Moreover, although the July 2006 above 
notice did not set forth the relevant diagnostic codes (DC) 
for the disabilities at issue, this is found to be harmless 
error.  Indeed, the March 2004 statement of the case included 
such information, and included a description of the rating 
formula for all possible schedular ratings under those 
diagnostic codes.  As such, the failure to include such 
notice in the VCAA letters did not prejudice the veteran here 
as has been fully informed of what type of evidence needed to 
achieve higher schedular evaluations for the service-
connected disabilities on appeal.

Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Indeed, in July 2006, the veteran indicated that he 
did not have any other information or evidence to submit.  
Therefore, although complete notice was not provided to the 
appellant until after the initial adjudication, the appellant 
has not been prejudiced thereby and the actions taken by VA 
have essentially cured the error in the timing of notice.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2006).  

Legal Analysis

1.  Sensory loss of the right ulnar nerve

The veteran asserts that an evaluation in excess of 30 
percent is warranted for sensory loss associated with his 
service connected right arm disability.  The record 
demonstrates that the veteran is right hand dominant.  In 
this regard, the veteran's disability is currently assigned a 
30 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (pertaining to diseases of the peripheral nerves), 
which is warranted when there is moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
The next higher, 40 percent, disability rating is 
warranted for severe incomplete paralysis of the ulnar nerve 
of the major upper extremity.  A 60 percent disability rating 
is warranted for the major upper extremity when there is 
complete paralysis of the ulnar nerve, which is defined as 
being manifested by the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.

It is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve.  Where the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.

In this case, the Board finds that under the criteria set 
forth in 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2006), the 
veteran's disability corresponds to the currently assigned 30 
percent evaluation.  In this regard, on VA examination in 
August 2002, the examiner reported that the veteran had 5/5 
strength of the right arm.  On neurologic examination, the 
veteran had full movement of the fingers.  Deep tendon 
reflexes were 1+ throughout.  There was apparent sensory loss 
distally in the second to fifth fingers of the right hand to 
monofilament touch.  It was also indicated that EMG and nerve 
conduction study of the veteran's right upper extremity was 
reported as normal.

On VA examination in December 2005, the veteran complained of 
decreased sensation, stiffness, weakness, paresthesias, and 
difficulty with grip of his right hand.  However, he 
indicated that he did not have any paralysis or tremors.  The 
examiner indicated that the veteran's right hand fingers were 
unable to straighten out and his grip was weak, but that he 
was able to tie shoes and twist a cap off of a cup with his 
right hand.  The examiner further reported that on sensory 
examination, the veteran had decreased vibration on his right 
hand, but was normal with respect to light touch, pain, and 
position sense.  The examiner also indicated that there was 
not an abnormal plantar reflex (positive Babinski), and there 
was no muscle atrophy.  Deep tendon reflexes on the right 
were 0.  On motor examination, the examiner reported that 
muscle strength of the extensors and flexors of the hands was 
3, and he had weakness with extension and flexion of the hand 
against resistance.  Muscle strength of the adductors and 
abductors of the hand was 2, and he was unable to abduct the 
fingers against resistance.  He was unable to maintain grasp 
of paper between palm and thumb when the paper was being 
pulled from the hand.

The examiner further indicated that the veteran's right upper 
extremity neurological condition had a mild to moderate 
effect on his ability to do daily activities including 
chores, shopping, bathing, feeding, dressing, grooming, 
exercise, traveling, and recreation and it prevented him from 
participating in sports.

In January 2006, the veteran underwent a VA electromyogram of 
his right upper extremity.  The examiner reported that nerve 
conduction studies in the right upper extremity were normal 
except for mild prolongation of the distal ulnar sensory 
latency with reduced SNAP amplitude.  The impression was that 
the veteran had a mildly abnormal electromyographic study of 
the right upper extremity with electrodiagnostic evidence of 
an ulnar mononeuropathy, at the wrist, without ongoing 
denervation.

Based on the above referenced medical findings, the Board 
concludes that the neurological manifestations of the 
veteran's right upper extremity disability correspond to the 
currently assigned 30 percent evaluation, which is warranted 
for moderate incomplete paralysis of the median nerve. The 
Board notes that a higher evaluation is not warranted at this 
time under DC 8516 as the evidence does not establish that 
the veteran's symptomology reflects severe incomplete 
paralysis.

2.  Status post thrombosis of the right subclavian vein with 
venous patch and venous insufficiency of the right upper 
extremity

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
status post thrombosis of the right subclavian vein with 
venous patch and venous insufficiency of the right upper 
extremity disability, on March 12, 2002.  Therefore, the 
rating period for consideration on appeal begins March 12, 
2001, one year prior to the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A.  Prior to December 30, 2005

For this period, the veteran's status post thrombosis of the 
right subclavian vein with venous patch and venous 
insufficiency of the right upper extremity is assigned a 10 
percent evaluation under 38 C.F.R. § 4.104, Diagnostic Code 
7121 (2006) (pertaining to post-phlebitic syndrome of any 
etiology).  Under this diagnostic code a 10 percent 
evaluation is warranted when the disability is productive of 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  To warrant a 20 percent evaluation, the disability 
must be productive of persistent edema, incompletely relieved 
by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
warranted when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation is warranted for massive board-like edema 
with constant pain at rest.

In this case, the record reflects that on March 2001 VA 
outpatient treatment, the examiner noted that there was no 
peripheral edema. On VA examination in August 2002, the 
examiner reported that there was minimal swelling of the 
fingers of the right hand, which may also have been just a 
normal variation.  It was also noted that the subcutaneous 
veins along the right side of the chest wall anteriorly 
appeared more prominent than on the left and that the right 
arm was somewhat larger in diameter than the left by 
inspection.  Such symptomology corresponds to the current 10 
percent evaluation.  There is no evidence that during the 
appellate period, the veteran's status post thrombosis of the 
right subclavian vein with venous patch and venous 
insufficiency of the right upper extremity was manifested by 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema which is necessary for a 20 percent evaluation.  
Indeed, as noted above, on examination, the veteran had 
little to no edema.  Therefore, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's service-connected 
status post thrombosis of the right subclavian vein with 
venous patch and venous insufficiency of the right upper 
extremity, prior to December 30, 2005.

B.  From December 30, 2005

For this period, the veteran's status post thrombosis of the 
right subclavian vein with venous patch and venous 
insufficiency of the right upper extremity is assigned a 20 
percent evaluation under 38 C.F.R. § 4.104, Diagnostic Code 
7121 (2006).  In order to assign, the next highest 40 percent 
evaluation, the evidence must display persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  The Board, after a review of the records, finds 
that the evidence demonstrates that such an increase is 
warranted.

In this regard, on VA examination on December 30, 2005, the 
veteran reported that his status post thrombosis of the right 
subclavian vein with venous patch and venous insufficiency of 
the right upper extremity had gotten progressively worse 
since its onset.  He indicated that his arm was swollen, weak 
and discolored.  On physical examination, the examiner 
reported that the veteran's right extremity displayed 
massive, board-like edema, and stasis pigmentation or eczema 
on the right upper arm.  There was no ulceration present.  
Therefore, based on these medical findings, the Board finds 
that the veteran's overall disability picture, more nearly 
approximates the criteria for a 40 percent evaluation, than 
the currently assigned 20 percent evaluation.  The Board 
notes that a higher, 60 percent evaluation is not warranted 
because the record does not demonstrate that the veteran 
experiences persistent ulceration.  Therefore, a 40 percent 
evaluation, and no higher, is warranted for status post 
thrombosis of the right subclavian vein with venous patch and 
venous insufficiency of the right upper extremity.

3.  Separate Evaluations

Consideration has also been given as to whether a separate 
compensable evaluation could be assigned for loss of use of 
the wrist or fingers due to loss of function.  In this 
regard, 38 C.F.R. § 4.71a, Diagnostic Code 5215, for 
limitation of motion of the wrist, provides a 10 percent 
rating (for the major or minor extremity) for dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
forearm.  Dorsiflexion of the wrist to 70 degrees is 
considered full and palmar flexion to 80 degrees is 
considered full.  See 38 C.F.R. § 4.71, Plate I.  However, 
there is no evidence that the veteran has any limitation of 
motion of his wrist.  Any limitation of motion of the little 
finger is rated as noncompensable. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2005).  Limitation of the other 
individual digits of the hand are rated under Diagnostic 
Codes 5228 - 5230.  On VA examination in August 2002, the 
examiner reported that the veteran had full movement of his 
fingers.  Therefore, based on these clinical findings, the 
Board concludes that the veteran is not entitled to a 
separate compensable evaluation for loss of use of the wrist 
or fingers.

The veteran has complained of experiencing right shoulder 
pain and limitation of motion.  Therefore, 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, which pertains to limitation of motion 
of the arm, is for consideration.  Under this Diagnostic 
Code, a 20 percent evaluation is warranted for either the 
major or minor extremity where the arm is limited in motion 
at the shoulder level.  In this case on examination in August 
2002, the examiner reported that the veteran was able to move 
his right arm above 90 degrees to about 120 degrees with pain 
at the end of the movement.  However, on VA examination on 
December 30, 2005, the examiner reported that the veteran 
could abduct and flex his right shoulder from 0 to 90 
degrees, with complaints of pain from 20 to 90 degrees.  The 
Board finds that such clinical findings correspond to a 20 
percent evaluation, and no more, under Diagnostic Code 5201.  
As such, the veteran is entitled to a separate 20 percent 
evaluation for limitation of right arm motion, as a residual 
of thrombosis of the right subclavian vein with venous patch 
and venous insufficiency of the right upper extremity, from 
December 30, 2005.

As the evidence of record does not demonstrate that the 
veteran has any impairment of the humerus or ankylosis of the 
scapulohumeral articulation, a separate compensable 
evaluation is not warranted under Diagnostic Code 5200 
(ankylosis of the scapulohumeral articulation) Diagnostic 
Code 5202 (other impairment of the humerus) or Diagnostic 
Code 5203 (impairment of the clavicle or scapula).

The record demonstrates that the veteran experienced some 
functional limitation due to pain.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§ § 4.40 and 4.45 and Deluca v. Brown, 8 Vet. App. 202 
(1995), the Board finds that there has been no demonstration, 
by competent clinical evidence, that the veteran's 
symptomology warrants a higher evaluation under Diagnostic 
Code 5200, 5201, 5202, or 5203.

Service medical records reveal the veteran underwent surgical 
resection of the medial third of the right clavicle with 
release of the right subclavian vein and vein patch for right 
subclavian vein thrombosis secondary to thoracic outlet 
syndrome.  Subsequently, chest x-ray examination in service 
revealed aberrant regrowth of the right clavicle.  A partial 
right claviculectomy was performed.  A March 2001 VA medical 
record noted physical examination revealed a well-healed 
post-surgical incision of the anterior right shoulder.  On VA 
examination in August 2002, physical examination of the chest 
revealed an inverted L-shaped scar along the anterior aspect 
of the right chest.  The horizontal branch of the scar 
measured six inches in length, while the vertical branch, 
close to the sternum, measured two inches in length.  

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448- 
58449 (Sept. 16, 2002).

The Rating Schedule criteria applicable to the present claim 
were essentially unchanged by that revision.  For superficial 
scars a compensable rating was assigned when there was 
evidence of tenderness and pain on objective demonstration 
(10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective before and after August 30, 2002).  For other 
scars the limitation of function of the part affected was to 
be rated.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
before and after August 30, 2002).

Diagnostic Code 7804 stipulates that a 10 percent disability 
evaluation will be warranted with evidence that a superficial 
service-connected scar is painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7804.  

Further, the Board also notes that Diagnostic Codes 7801 and 
7802, as in effect prior to August 30, 2002, were applicable 
only to burn scars.  However, effective August 30, 2002, 
these Codes were revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.); while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.). 

Under the revised Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.

While the competent clinical evidence establishes the 
presence of a post surgical scar due to the service-connected 
disability at issue, the scar has been described as well 
healed.  Moreover, there has been no demonstration that the 
scar is symptomatic or productive of impaired function of the 
right arm.  With respect to these findings, a compensable 
rating is not warranted for the surgical scar under 
Diagnostic Code 7804, either before or after the change in 
the regulation in 2002.  Further, the area of the scar does 
not equate to 6 square inches or 39 square centimeters, as 
warranted for a compensable rating under Diagnostic Code 
7801. Based on the foregoing, the veteran does not meet the 
criteria for a compensable separate disability evaluation for 
the post-surgical chest scar.

Therefore, the Board finds that the veteran is entitled to a 
separate, 20 percent evaluation, and no more, from December 
30, 2005, for limitation of motion of the right arm as a 
residual manifestation of his service-connected right upper 
extremity disability.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).




ORDER

Entitlement to an evaluation in excess of 30 percent for 
sensory loss of the right ulnar nerve is denied.

Entitlement to an evaluation in excess of 10 percent for 
status post thrombosis of the right subclavian vein with 
venous patch and venous insufficiency of the right upper 
extremity, prior to December 30, 2005 is denied.

Entitlement to an evaluation of 40 percent, but no higher, 
for status post thrombosis of the right subclavian vein with 
venous patch and venous insufficiency of the right upper 
extremity, from December 30, 2005, is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to an evaluation of 20 percent, but no higher, 
for limitation of motion of the right arm, as a residual of 
thrombosis of the right subclavian vein with venous patch and 
venous insufficiency of the right upper extremity, from 
December 30, 2005, is granted, subject to the applicable law 
governing the award of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


